Citation Nr: 1021316	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that, in pertinent part, apparently reopened the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss, and granted service connection and a 
noncompensable rating for bilateral hearing loss, effective 
October 6, 2005.  



FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity Level III in the right ear and 
auditory acuity Level III in the left ear.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule.  

In this case, in a February 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for bilateral hearing loss, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A May 2008 letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in August 2008.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; VA examination 
reports; articles submitted by the Veteran; and a lay 
statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service personnel and treatment records; post-service private 
and VA treatment records; VA examination reports; articles 
submitted by the Veteran; and a lay statement.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the Court has held that in determining 
the present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet.App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, from the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 
4.86 is not warranted, and his bilateral hearing loss is to 
be rated by the usual method.  

The RO has assigned a noncompensable (0 percent) rating for 
bilateral hearing loss, effective October 6, 2005.  

Private and VA treatment records dated from September 2005 to 
May 2006 show that the Veteran was treated for disorders 
including bilateral hearing loss.  

An October 2005 audiological report from Nardelli Audiology 
noted pure tone thresholds in the Veteran's right ear of 30, 
20, 15, and 25 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the Veteran's right ear 
was 23 decibels.  Pure tone thresholds in the Veteran's left 
ear were 15, 20, 15, and 30 decibels at the same frequencies.  
The average pure tone threshold in the Veteran's left ear was 
20 decibels.  The report indicated discrimination scores of 
apparently 100 percent in the right ear and 96 percent in the 
left ear.  In a November 2005 statement, the examiner 
reported that pure tone air and bone conduction testing 
showed a slight to mild mostly sensorineural hearing loss in 
the right ear with the exception of a 15 decibel air-bone gap 
at 1000 Hertz, and a slight, sloping to mild high frequency 
sensorineural hearing loss in the Veteran's left ear.  The 
examiner commented that the hearing loss and tinnitus that 
the Veteran had were consistent with noise exposure.  The 
examiner also indicated that the Veteran's hearing loss and 
tinnitus began as a result of noise exposure that he suffered 
during his active duty in the military.  The Board observes 
that the results of the October 2005 audiological report from 
Nardelli Audiology were incomplete for VA purposes.  
Specifically, there was no indication that the Maryland CNC 
Test was used as required by 38 C.F.R. § 4.85(a).  

The most recent September 2006 VA audiological examination 
report indicated that pure tone thresholds in the Veteran's 
right ear were 50, 65, 65, and 75 decibels at 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold in the 
Veteran's right ear was 64 decibels and the speech 
recognition ability, using the Maryland CNC Test, was 88 
percent.  Pure tone thresholds in the Veteran's left ear were 
50, 75, 65, and 75 decibels at the same frequencies.  The 
average pure tone threshold in the Veteran's left ear was 66 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 84 percent.  As to a diagnosis, the 
examiner indicated that pure tone testing revealed a moderate 
sensorineural hearing loss progressing to a profound loss in 
the Veteran's right ear, and a moderate severe sensorineural 
hearing loss progressing to a profound loss in his left ear.  
The examiner also indicated that the Veteran had constant 
bilateral tinnitus.  The examiner commented that based on the 
audiological findings and a careful review of all the 
information obtained (including the claims file), it was her 
professional opinion that it was at least as likely as not 
that the Veteran's hearing loss and tinnitus were related to 
the loud sounds reported by the Veteran while serving in the 
military.  

Subsequent private and VA treatment records dated through May 
2008 referred to other disorders.  

The Board observes that the most recent September 2006 VA 
audiological examination report rendered decibels averages 
and speech discrimination scores that correlate to correlate 
to auditory acuity Level III in the right ear and auditory 
acuity Level III in the left ear under Table VI of 38 C.F.R. 
§ 4.85.  Using Table VII of 38 C.F.R. § 4.85, the results 
warrant a 0 percent (noncompensable) rating under Diagnostic 
Code 6100.  

As noted above, the October 2005 audiological report from 
Nardelli Audiology did not provide sufficient detail for 
rating purposes in accordance with the criteria of 38 C.F.R. 
§ 4.85.  The Board observes that the findings on that 
examination would correlate to auditory acuity Level I in the 
right ear and auditory acuity Level I in the left ear under 
Table VI of 38 C.F.R. § 4.85.  Therefore, using Table VII of 
38 C.F.R. § 4.85, those findings would clearly warrant no 
more than a 0 percent (noncompensable) rating under 
Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of 
the Veteran's hearing tests support findings that would 
warrant more than the assigned 0 percent (noncompensable) 
rating.  

This is an initial rating case, on appeal from the decision 
granting service connection.  The Board finds that there are 
no distinct periods of time, since the effective date of 
service connection, during which the Veteran's bilateral 
hearing loss has been more than 0 percent disabling.  Thus 
"staged ratings" greater than a 0 percent rating are not 
warranted for any period of time since the effective date of 
service connection.  Fenderson, supra.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  The Board notes, however, that applying the 
rating criteria to the audiological test results does not 
warrant a higher (compensable) rating.  The use of hearing 
aids does not affect the Veteran's rating, as hearing tests 
are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect, however, that 
the Veteran's bilateral hearing loss, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial higher (compensable) rating for bilateral hearing 
loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


